Citation Nr: 0408496	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  98-02 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to January 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO) that found that the veteran's claim for service 
connection for PTSD.  The veteran testified at a personal 
hearing at the RO in July 1998.

The Board, in an August 1999 decision, found the veteran's 
claim to be well grounded and remanded the claim for further 
development.  In a September 2000 supplemental statement of 
the case (SSOC), the RO denied the claim on the merits.  The 
Board, in a December 2000 decision, remanded the claim to 
obtain the notice and development required by the Veterans 
Claims Assistance Act of 2000 (VCAA).

The veteran was afforded a travel board hearing at the RO 
before the undersigned Acting Veterans Law Judge in July 
2003.  A transcript of the hearing has been associated with 
the claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran did not serve in combat.  

3.  An inservice stressor to support a diagnosis of post-
traumatic stress disorder has not been verified, nor has a 
diagnosis of post-traumatic stress disorder been confirmed.  



CONCLUSION OF LAW

PTSD was not incurred in the veteran's active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duty to Assist

On November 9, 2000, during the pendency of this appeal, the 
VCAA was signed into law.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the issues on appeal.  
See Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection.  The discussions in the rating decisions, 
statement of the case, the supplemental statements of the 
case, and at the hearings held have informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (the 
RO) decision on a claim for VA benefits.  In this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Nothwithstanding, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.  

In the present case, regarding the issue of service 
connection for PTSD, a substantially complete application was 
received in May 1996.  Thereafter, in a rating decision dated 
in August 1996, that issue was denied as not well grounded.  
The Board, in an August 1999 decision, found the claim to be 
well grounded, and remanded the claim for further 
development.  In a September 2000 SSOC, the RO denied the 
claim on the merits.  The Board, in a December 2000 decision, 
remanded the claim to obtain the notice and development 
required by the VCAA.  In October 2001, the RO provided 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination 
(i.e., a denial of the claim) would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-RO decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  In this case, 
the Board has already remanded this case to the RO in order 
to meet VCAA notice requirements

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (2004) (There is no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Veterans Claims Court shall 
"take due account of the rule of prejudicial error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a), all questions in a matter 
which under 38 U.S.C.A. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in October 2001 
was not given prior to the first RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notices fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After notice was provided, the case was readjudicated and an 
SSOC was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  
The Board has already remanded this case on two occasions to 
assist in the development of this claim.

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  But see VA General Counsel Opinion 
(OGC) Prec. 1-2004 (Feb. 24, 2004) (§ 5103(a) does not 
require VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Such notification has been accomplished in this case, 
therefore, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).  The Board finds that the passage of 
the VCAA and the implementing regulations, and issuance of 
applicable Court precedent, does not prevent the Board from 
rendering a decision at this time on the issue of service 
connection for PTSD since all notification and development 
needed to render a fair decision on this issue has been 
accomplished.  

Where the veteran has been fully notified and is aware of the 
type of evidence required to substantiate her claim, and 
where there has been extensive factual development of the 
case indicating that no additional assistance would aid in 
further developing the claims, as will be discussed below, no 
further development pursuant to the VCAA is required.  Wensch 
v. Principi, 15 Vet. App. 362 (2001), citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (The Secretary is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.").  Accordingly, the Board will proceed with 
adjudication of the claim.

II.  Background

The veteran's service medical records are negative for any 
complaints of or treatment of a psychiatric condition.  

The veteran's military personnel file was also obtained.  The 
file notes that the veteran had been repeatedly counseled 
during the first three months of service at the Presidio, San 
Francisco, California, regarding her failure to conform to 
military policies and regulations.  She was also counseled 
about weight reduction but, although she went to the weekly 
weight reduction meetings, she made no attempt to lose weight 
and told the physician in charge of the program that she had 
no intention of doing so.  In a statement from her executive 
officer, it was noted that the veteran wanted to get out of 
the Army in December 1965; and expressed dissatisfaction with 
her job and her inability to accept military discipline.  In 
December 1965, the veteran was given a summary court martial 
for being drunk and disorderly, fighting, and wearing the 
uniform of a sergeant first class.  Importantly, within this 
extensive record, no reference is made to an assault during 
her service.

The veteran was given a neuropsychiatric examination in 
January 1966.  The veteran stated that she was given computer 
courses after basic training, she did not like computer work, 
and tried to fail the courses but she did pass them.  She 
conceded that she fought in service but she stated that she 
was usually provoked.  She denied any interest in 
homosexuality, although she noted that she was aware of its 
existence in service.  She also noted that some of the 
homosexual servicewomen in her unit are her best friends and 
she tried to help them out.  The examiner opined that the 
veteran's difficulties in service were the result of her 
immaturity and poor motivation.  The examiner also stated 
that the veteran did not see anything wrong with her behavior 
and was not motivated to change her behavior.  The 
psychiatric diagnosis was no disease found.  

The psychiatric portion of an October 1966 VA examination was 
noted to have been normal.  

In June 1981, the veteran requested service connection for a 
nervous condition.  A July 1981 rating decision denied 
service connection for a nervous condition.  This issue is 
not before the Board at this time.

The file also contains Social Security Administration (SSA) 
records that reveal that the veteran was awarded SSA 
disability benefits on the basis of affective disorders and 
back disorders, effective August 1994.

The veteran was hospitalized from September to October 1994 
at a psychiatric facility.  The discharge diagnoses were 
bipolar I disorder, alcohol abuse, pathological gambling, 
marijuana abuse, and borderline personality traits.  

An April 1995 evaluation for SSA disability purposes 
diagnosed personality disorder and possible dysthymic 
disorder.  

The veteran was initially seen at a Vet Center in May 1996 
for treatment of sexual trauma, depression and substance 
abuse.  

In May 1996, the veteran requested service connection for 
PTSD.  The veteran submitted a letter putatively written to 
her parents while she was in service, accompanied by an 
envelope bearing a U.S. Postal Service cancellation date of 
April 12, 1965.  The letter details the numerous lesbian 
relationships in her unit at the Presidio.  Subsequently, the 
veteran stated that the envelope accompanying the letter was 
not the envelope in which it was originally mailed.  She 
speculated that the military recruiter kept the original 
envelope to have the address for his records.  

The veteran also submitted a letter from her brother.  Her 
brother stated that the veteran was a happy healthy child.  
However, when he visited her at the Presidio, she was 
emotionally scarred and withdrawn.  She finally told him that 
she was sexually abused by fellow servicewomen and an 
officer.  The veteran's brother believes that she has PTSD as 
a result of the inservice sexual molestation.  

The veteran was hospitalized due to alcohol abuse in July 
1996.  The diagnoses were alcohol abuse, nicotine abuse, 
PTSD, and depression.  

The veteran was hospitalized at a VA psychiatric facility 
from October to November 1996.  She noted that her mother was 
abusive toward her when she was a child.  The diagnoses were 
alcohol abuse, dysthymia, PTSD, childhood versus military 
non-combat, sedative abuse, cannabis abuse, and borderline 
personality traits.  

The veteran was hospitalized at a VA psychiatric facility 
from March to April 1997.  The diagnoses were PTSD, chronic, 
and alcohol abuse, in partial remission.  

The veteran was noted to have had 59 visits to VA Vet Center 
for counseling for PTSD from inservice sexual trauma from 
January 1998 to March 1999.  In June 1998, the veteran's 
attending physician stated that she was unemployable due to 
severe PTSD related to service.  The veteran's primary care 
psychiatrist stated that he treated the veteran for PTSD from 
February to December 1999.  

A VA PTSD examination was conducted in May 2000.  The veteran 
told the examiner that she was threatened by lesbians in 
service after they became aware that she wrote to her mother 
about lesbian activities.  After she was threatened, the 
veteran felt that she could not discuss this problem because 
almost the entire chain of command were lesbians.  At that 
point, she felt trapped in the military and tried to get out 
of service.  The diagnoses were bipolar affective disorder, 
alcohol abuse, (in remission), PTSD (mild), and a borderline 
personality disorder.  The examiner stated that, in terms of 
affecting her day-to-day function, the affective disorder and 
personality disorder contribute more to her symptomatology 
than her PTSD.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2003); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Court of Appeals for 
Veterans Claims has emphasized "eligibility for a PTSD 
service-connection award requires" . . . specifically, "(1) 
[a] current . . . medical diagnosis of PTSD . . . ; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor."  Gaines v. West, 11 Vet. App. 
353, 357 (1998), citing Cohen, supra, and Suozzi v. Brown, 10 
Vet. App. 307 (1997).  

If the claimant did not engage in combat with the enemy (as 
in this case), or the claimed stressors are not related to 
combat (as also in this case), then the claimant's testimony 
alone is not sufficient to establish the occurrence of the 
claimed stressors, and her testimony must be corroborated by 
credible supporting evidence.  Cohen, supra; Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  Cohen, 
supra.

The veteran's principal claimed stressors are that she was 
threatened and sexually assaulted during her period of active 
duty.  In this regard, the Court has noted that in claims for 
service connection for PTSD based on personal assault, VA has 
established special procedures for evidentiary development.  
Patton v. West, 12 Vet. App. 272, 277 (1999).  These 
procedures, which became effective in February 1996, take 
into account the fact that since personal assault is an 
extremely sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  These procedures 
thus acknowledge the difficulty claimants face in 
establishing the occurrence of the stressor through standard 
evidence, and the need for development of alternate sources 
of evidence.  See VA Adjudication Procedure Manual M21-1 
(hereinafter M21-1), Part III, paragraph 5.14c (Feb. 20, 
1996) (substantially enlarging on the former Manual M21-1, 
Part III, paragraph 7.47c(2) (Oct. 11, 1995)).  Alternate 
sources that may provide credible evidence of an in-service 
personal assault include medical or counseling treatment 
records following the incident, military or civilian police 
reports, reports from crisis intervention or other emergency 
centers, statements from confidants or family, copies of 
diaries or journals, or behavior changes documented or 
observed at the time of the incident, such as obsessive 
behavior at the time of the incident, pregnancy tests, 
increased interest in test for sexually transmitted diseases, 
termination of primary relationships, or alcohol and drug 
abuse.  Evidence that documents any such behavioral changes 
may require interpretation by a VA neuropsychiatric physician 
to determine whether such evidence bears a relationship to 
the medical diagnoses.  See M21-1, Part III, para. 
5.14(c)(9).

In addition, the Court in Patton stated that in two places 
M21-1, Part III, para. 5.14(c)(3) and (9), appeared 
improperly to require that the existence of an in-service 
stressor be shown by "the preponderance of the evidence" and 
held that any such requirement was inconsistent with the 
benefit of the doubt doctrine found in 38 U.S.C. § 5107(b).  
Therefore the evidence need only be in relative equipoise to 
prevail on the question of the existence of the stressor.

Finally, effective March 7, 2002, VA amended the regulations 
concerning the evidence necessary to establish the occurrence 
of a stressor in claims for service connection for PTSD 
resulting from personal assault.  These new regulations 
partially divided and expanded 38 C.F.R. § 3.304(f), and 
require that VA not deny such claims without: (1) first 
advising claimants that evidence from sources other than a 
claimant's service medical records, including evidence of 
behavior changes, may constitute supporting evidence of the 
stressor; and (2) allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  38 C.F.R. § 3.304(f)(3).

Specifically, this regulation provides the following 
guidance: If a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3)

The veteran has not contended that she engaged in combat with 
the enemy.  Her claim for service connection for PTSD is 
based solely on the allegation that she was threatened and 
sexually assaulted by lesbian servicewomen while she was on 
active duty.  In January 2001, the RO sent the veteran a 
letter requesting that she provide any additional evidence 
related to the stressor as well as a PTSD-personal assault 
questionnaire.  In a July 2000 statement, and during two 
personal hearings, she responded that, when she was stationed 
in California, many of her fellow servicewomen were lesbians 
and she had no problems with these servicewomen at first.  
Later she sent a letter to her parents describing the 
numerous lesbian relationships that occurred in her unit.  
She reported that her mother sent this letter to her military 
recruiter who sent the letter to officers at her base.  She 
asserted that she was then threatened with death by several 
of the lesbian servicewomen who feared being discharged from 
service due to their activities if this letter resulted in an 
investigation.  During this time, she stated that she also 
fought with a fellow servicewoman who believed that the 
veteran was engaged in a relationship with her girlfriend.  
The veteran stated that both her and the servicewoman were 
consuming alcohol at the time.  She also noted that several 
servicewomen would try to get into her bed and attempt to 
bother her.  

The veteran also contends that she was interviewed by the 
Army Criminal Investigation Division (CID) or the Central 
Intelligence Agency (CIA) but she was unable to obtain these 
records.  The Board notes that her military personnel file 
from the Army Adjutant General's Office is already of record.  
This record only provides negative evidence against this 
claim.  In this regard, the Board has considered attempting 
to obtain this alleged record from CID or CIA, however, based 
on the vagueness of the veteran's contention, the extremely 
detailed record of the veteran's service that is available in 
this case (which fails to indicate that such an investigation 
occurred) and her testimony before the Board, the Board finds 
such an attempt would serve no purpose and would not succeed 
in obtaining any additional evidence that would support the 
veteran's claim.

Service personnel records and service medical records do not 
document any evidence that the veteran reported that she was 
threatened or sexually assaulted during her active military 
service or that she was threatened or sexually assaulted 
during her active military service.  Service records do 
confirm, however, that she was court-martialed for various 
infractions and that a psychiatric examination was normal.  

Even more of a mystery is the absence of any mention of PTSD 
when she was awarded SSA benefits, commencing in the 1990's.  
The Court has indicated that, while a SSA decision is not 
controlling for purposes of VA adjudications, the decision 
can be pertinent to a veteran's claim.  See Martin v. Brown, 
4 Vet. App. 136, 140 (1993).  By the time of the SSA 
decision, PTSD had been a well-established diagnosis for many 
years, yet the award was based primarily on acquired 
psychiatric disorders other than PTSD.  Although PTSD is 
often delayed, either in its symptoms or in its diagnosis, it 
is inexplicable how the decision of the SSA, and the SSA 
medical examination of April 1995, could detail findings 
indicative of acquired psychiatric disorders other than PTSD 
without mentioning PTSD or the alleged difficulties in 
service, even in passing, within a detailed examination.  
According to the veteran, the stressors in service were 
profoundly disabling.  Had it actually occurred, it certainly 
would have been crucial to an accurate diagnosis and a true 
rendering of the veteran's overall disability picture.  Yet 
no such incident was mentioned.

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  It is also clear that the Board 
is not required to accept an appellant's statements regarding 
her alleged symptoms, including nightmares, flashbacks, and 
other difficulties she associates with her active service, if 
the Board does not find the statements regarding her symptoms 
to be credible.

The starting point for analyzing a claim of service 
connection for PTSD is a determination whether there is 
evidence of one or more "stressors."  The question of a 
"stressor" also bears upon credibility determinations, as 
certain veterans who "engaged in combat with the enemy" 
gain evidentiary presumptions.   38 C.F.R. § 3.304(d).  Under 
the controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred.  
38 C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).

Under the framework established in Zarycki, 6 Vet. App. at 
97-98, the Board must make an explicit determination as to 
whether the veteran engaged in combat with the enemy.  Here, 
the Board finds that the veteran did not engage in combat 
with the enemy.  The veteran has never contended that she was 
exposed to combat.  Thus, while PTSD has been found, a 
medical provider cannot provide supporting evidence that the 
claimed in-service event actually occurred based on a post-
service medical examination.  Moreau v. Brown, 9 Vet. App. 
389, 395-6 (1996).  The veteran's own testimony will not be 
sufficient.  Id.  

After extensive and careful review of the evidence of record, 
the Board concludes that there is no credible documented 
evidence to indicate that the veteran experienced any of the 
identified behavior changes, or any other unusual behaviors 
during her active military service.  At the hearing, the 
veteran essentially conceded that there is no way to confirm 
the stressor(s).  The Board agrees with this assessment.   

The M-21 provisions thus recognize that personal assault such 
as here alleged can often be established only by secondary 
evidence and the inferences that can be drawn therefrom.  
However, service connection may not be predicated on a resort 
to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  Precisely because service connection may 
not be based on conjecture, it is important that the factors 
enumerated in M-21 not have alternative explanations or be 
subject to significant questions of credibility, as in this 
case.  The factors addressed in M-21 suggest a change in 
behavior without rational alternative explanations.  
Otherwise, establishing the existence of the claimed stressor 
is inevitably an exercise in speculation.  Thus, the factors 
set forth above contemplate changes in behavior roughly 
contemporaneous with the claimed incident such as to indicate 
the actual occurrence of the stressor.  

In this case, the record shows that the veteran had 
discipline problems in service which are clearly indicated 
within the service record to be not related to a sexual 
assault, but due to other factors clearly indicated within 
the neuropsychiatric examination in January 1966, which the 
Board believes is entitled to great probative weight, 
significantly more weight than any post-service medical 
examination which has found PTSD.

Moreover, the veteran's recollections of the events in 
question are suspect.  Within her many statements and in 
testimony before the Board and RO, her recollections of 
events are not always clear.  This crucially undermines her 
claim.  The essence of PTSD is the re-experiencing of a 
traumatic event with intrusive recollections and nightmares 
regarding that event.  The lack of consistency in her overall 
story is incompatible with the searing emotional effect of an 
actual assault because, in its nature, a sexual assault 
sufficient to support a diagnosis of PTSD should be vividly 
recalled.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (Board has 
fact-finding authority to assess the quality of the evidence 
before it, including the duty to analyze its credibility and 
probative value, as well as authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  Yet the veteran cannot seem to consistently 
provide the precise facts.  The latter point might not seem 
important in a scenario in which a claimant had lengthy 
service; here, however, the scenario involves a brief period 
of service, and key information regarding the claimed assault 
should necessarily be easier to recall or to locate more 
accurately in the relevant timeframe.  

The Board concludes that the veteran's claimed in-service 
sexual assault or death threats (as indicated by the veteran 
at her hearing before the Board in July 2003) may not be 
accepted as a stressor that would provide a basis to grant 
PTSD, even with consideration of the Court's decision in 
Patton.  Even if the Board was to assume that the letter to 
the veteran's parents was written while the veteran was 
inservice (which the Board finds very unclear), the letter 
merely documents that lesbian servicewomen served with the 
veteran.  The letter from the veteran does not report any 
threats or sexual assaults made to the veteran.  The letter 
from her brother, in the opinion of the Board, is also 
entitled to very limited probative value in light of 
evidence, which can only be described as very significant and 
highly probative, that indicates that no such stressor(s) in 
service ever occurred.  Accordingly, any diagnoses of PTSD 
based on this reported history would be lacking probative 
value and rendered insufficient to support an award of 
service connection.  

Without a diagnosis of PTSD based on a verified stressor, 
service connection for that disorder may not be granted.  
Cohen, supra.  As no confirmed stressor has been found, even 
with consideration of the Court's decision in Patton, the 
Board finds that obtaining additional post-service medical 
records is not warranted.  Even if such records were found 
(which the Board finds to be extremely unlikely in this case) 
such post-service medical opinions can not form the basis of 
finding PTSD based on an inservice stressor that has not, and 
can not, be confirmed.  Thus, additional post-service medical 
records would not provide a basis to grant this claim.  
Consequently, an effort to obtain such records is not 
warranted. 

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of his claim are in approximate balance, the benefit 
of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990).  

As stated by the Court, where the "preponderance of the 
evidence" is against the claim, the appellant loses and the 
benefit of the doubt rule has no application.  Id. at 56.  
"A properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance."  Id. at 58.  In this case, 
for the reasons cited above, the preponderance of the 
evidence is against the claim.  




ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 
 
Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



